ON MOTION FOR REHEARING.
Plaintiff's motion for rehearing having been duly considered, it is ordered that said motion be and the same is hereby denied. In connection with such denial, the court reiterates its holding in the opinion already filed, that municipalities having a charter provision fixing a maximum taxation limitation may participate in the allocation of the 15-mill tax assessable under the 1932 constitutional amendment. This is a necessary inference from the following portion of our opinion:
"If in the allocation of general taxes assessed under the one and one-half per cent. Constitutional provision a portion of the funds necessary to meet city expenses are to be raised, such amount must be included in the total amount assessed for city purposes in ascertaining whether the city tax exceeds the amount provided in the city's charter."
Whether or not a chartered municipality will receive any portion of the tax assessed under the 15-mill provision depends upon whether any part of the tax is allocated to such municipality. Allocation is a matter for legislative determination. No costs on this motion. *Page 356